Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 16, 2020

                                     No. 04-19-00815-CR

                                    Chace WILKINSON,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6087
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
         From the limited record before us, it appears that on November 7, 2019, the trial court
revoked Appellant’s probation and sentenced Appellant to confinement for one year in a State
jail facility. Appellant timely filed a motion for new trial and a notice of appeal.
       On March 10, 2020, Appellant’s counsel filed a motion to dismiss the appeal which is
signed by counsel but is not signed by Appellant. Contra TEX. R. APP. P. 42.2(a) (requiring the
appellant’s signature to authorize a voluntary motion to dismiss).
        Counsel’s motion to dismiss this appeal is DENIED without prejudice to filing a motion
with the requisite signatures. See id. (“The appellant and his or her attorney must sign the
written motion to dismiss . . . .”); Conners v. State, 966 S.W.2d 108, 110 (Tex. App.—Houston
[1st Dist.] 1998, pet. ref’d).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court